DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

Drawings
The drawings filed on 11/20/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Figures 7-8, 142 and 144, are pointing to different structures than 142 and 144 in Figures 1-4 and 6.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Zelner (60,143) on 5/3/2021.

The application has been amended as follows: 

Claim 1
A cellulite disrupting apparatus comprising: 
a handle having a first end and a second end; and 
a head having at least a first side and a second side and pivotally coupled to the first end of the handle, the head being capable of pivoting vertically, horizontally, or vertically and horizontally, as pressure is applied to said apparatus oras a contour of a surface said apparatus is applied thereto is changed,

wherein the second side comprises a plurality of light sources and at least one ultrasonic transducer.

Claim 8
A cellulite disrupting apparatus comprising: 
a handle having a first end and a second end; and 
a head disposed on the first end of the handle, the head having at least a first side and a second side, 
wherein the first side has a removable cup coupled thereto, said removable cup having an interior portion arranged to receive a surface 
wherein the second side has a plurality of light sources and at least one ultrasonic transducer, 
wherein the plurality of light sources and the at least one ultrasonic transducer are covered by an optically clear covering; 
a vacuum port disposed in the first side of the head, wherein the vacuum port is configured to be selectively covered by a filter; and 
a vacuum tube having a first end and a second end, wherein the first end of the vacuum tube is coupled to the vacuum port and the second end of the vacuum tube is coupled to a motor, said motor configured to generate a suction within said removable cup, which when applied to said surface, draws said surface into and past a bottom plane of said removable cup free of an encumbrance.

Reasons for Allowance
Claims 1, and 4-20 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s argument regarding the written description support for “free of an encumbrance” on page 13 has been fully considered, and is persuasive. Therefore, the rejection of claims 1 and 8 under 35 USC 112(a) has been withdrawn. Applicant’s argument regarding written description support for claims 12 and 15 has been fully considered and is persuasive. The specification Pg. 11, lines 3-20 provide support for the claims.
Claim 1 recites: “A cellulite disrupting apparatus comprising: a handle having a first end and a second end; and a head having at least a first side and a second side and pivotally coupled to the first end of the handle, the head being capable of pivoting vertically, horizontally, or vertically and horizontally, as pressure is applied to said apparatus or as a contour of a surface said apparatus is applied thereto is changed, wherein the first side comprises a cup having a filter positioned therein, the filter being permeable to gases and impermeable to liquids or gels and a motor configured to generate a suction within said cup, which when applied to said surface, draws said surface upwards into and past a bottom plane of said cup free of an encumbrance; and wherein the second side comprises a plurality of light sources and at least one ultrasonic transducer”. Claim 8 recites: “a cellulite disrupting apparatus comprising: a handle having a first end and a second end; and a head disposed on the first end of the handle, the head having at least a first side and a second side, wherein the first side has a removable cup coupled thereto, said removable cup having an interior portion arranged to receive a surface, and wherein the second side has a plurality of light sources and at least one ultrasonic transducer, wherein the plurality of light sources and the at least one ultrasonic transducer are covered by an optically clear covering; a vacuum port disposed in the first side of the head, wherein the vacuum port is configured to be selectively covered by a filter; and a vacuum tube having a first end and a second end, wherein the first end of the vacuum tube is coupled to the vacuum port and the second end of the vacuum tube is coupled to a motor, said motor configured to generate a suction within said removable cup, which when applied to said surface, draws said surface into and past a bottom plane of said removable cup free of an encumbrance”.
This claims are not reasonably taught by the prior art. Muldner (U.S Patent 6,911,031 B2) teaches a microabrasion device. However, this device lacks a plurality of light sources and an ultrasonic transducer, and it is not clear why one of ordinary skill would modify the reference to add a plurality of light sources and an ultrasonic transducer to a second side of the head of Muldner. Furthermore, as noted by the Application, the cup of Muldner contains an abrading attachment (Fig. 1, 2) which is an encumbrance, and it would not be obvious to remove the encumbrance as claimed without improper hindsight. Castel (U.S PGPub 2011/0040235 A1) teaches a transdermal therapy device, which includes a plurality of light sources and an ultrasound transducer. Castel does not teach the cup, or providing suction to draw tissue into a cup. Rhoades (U.S PGPub 2008/0243089 A1) teaches a multi-modal therapy device. However, Rhoades does not reasonably suggest the first side containing a cup which provides suction to tissue, or a second side which contains both light sources and an ultrasonic transducer. Therefore, one of ordinary skill would not reasonably combine the invention to reach the invention claimed without the benefit of the Applicant’s specification.
The use of an apparatus with a vacuum on one side and an ultrasonic transducer and a plurality of light sources provides an easy to use device that beneficially allows for at home treatment of cellulite. Therefore, claims 1 and 8 are allowable over the prior art. Dependent claims 4-7 and 9-20 necessarily contain all the limitations of the allowable independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793